FILED
                              NOT FOR PUBLICATION                          DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALICIA GONZALEZ FLORES,                          No. 12-73231

               Petitioner,                       Agency No. A088-450-252

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Alicia Gonzalez Flores, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations in immigration proceedings, Sandoval-Luna v. Mukasey, 526

F.3d 1243, 1246 (9th Cir. 2008), and we deny the petition for review.

      Gonzalez Flores’ due process claim fails because Gonzalez Flores was given

the opportunity to present witnesses on her behalf, she failed to request a

continuance when they did not appear, and she failed to demonstrate that the

absence of their testimony prejudiced her. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error and substantial prejudice for a petitioner to prevail

on a due process claim).

      Gonzalez Flores failed to challenge in her opening brief the BIA’s

determination that her removal from the United States does not violate the rights of

her United States citizen children, and this claim is therefore waived. See Rizk v.

Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED




                                           2                                    12-73231